Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
The Applicant elected group (I) with claims 1-11 and 15, without traverse, on 11/18/2022.  Thus, the restriction/election is hereby made FINAL.  Accordingly, claims 1-11 and 15 are currently pending and examined on the merit.  Claims 12-14 relate to non-elected invention; hence, have been withdrawn.  

Note:  All the paragraph numbers of the present application’s written specification (herein ‘spec’) are from the application’s publication US 20210384797.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “connecting region 423” as described in the specification.
In Fig. 8, reference characters "420", “421” and "423" are shown to the same subject matter.  No detailed illustration of the “connecting region 423”.  The end 420 includes the fixing region 421 and balancing region 422 is shown in Fig. 3a, but no drawing shows how the “connecting region 423” structurally located/related to fixing region 421 and balancing region 422 of the end 420.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following:
Para [0044] discloses functional pins 400 comprising a body/bar 410 and ends or pins 420.  However, para [0047] discloses functional pins 420.  Same pictorial number “420” is assigned for functional pins and ends of functional pins.  

    PNG
    media_image1.png
    449
    1405
    media_image1.png
    Greyscale

In para [0063], then bar end (410) while preceding description describes a body or bar (410).  Two different subject matters with the same pictorial ref number.
The spec uses the term injected fixing bars and functional pins interchangeably; also, uses the term “ends” and “pins” (420) interchangeably, but there are discrepancies that create confusion!    
The Applicant is required to provide all appropriate corrections in the spec for clarification of the detailed description.
Furthermore, the spec discloses the following:
Abstract (emphasis added):
“injected fixing bars having functional pins formed in a single piece and includes a bar and two or more functional pins”.  In this phrase, the terms “injected fixing bars” and “functional pins” are written in plural form, while the term “a bar” is written in singular form; hence, “a bar” is understood as only one bar).  So, it is understood as two or more injected fixing bars having two or more functional pins.  However, it is unclear how can plural functional pins form in a single piece  and includes only one bar.  
Same issue occurs in para [0044] (emphasis added):
[0044] The injected fixing bars having functional pins (400) according to the invention are full-length elements (C), formed in one piece, injected into the perimeter holes (330), comprising a body or bar (410) that completely fills the channels formed by the alignment of the perimeter holes (330) and two or more ends or pins (420).  
It is unclear how can plural functional pins comprising only one body/bar that fills the plural channels (i.e. “a body or bar” is understood as only one body/bar because it is written in singular form, and “channels” is understood as plural channels because it is written in plural form).
Contradict to preceding descriptions in the Abstract and para [0044], the spec discloses the following in para [0056] (emphasis added):
[0056] A single injected fixing bar having functional pins (400) may perform different functions through different functional pins (420).
It is unclear how structurally a single injected fixing bar having plural function pins and plural different functional pins.  How do the plural function pins and the plural different functional pins structurally arranged with respect to the single injected fixing bar itself and how do they arranged with respect to one another?
In para [0062] (emphasis added): “one or more rods (440) are added to the functional pins (420), starting from, for example but not limited to, the fixing region (421) extending radially around it in the direction of the magnets (500).”
The term “radial/radially” is understood as a straight line/direction from a center to a point on the periphery of a circular configuration.  On the contrary, the term “around” is understood as “in a circle or in circumference” or “to encircle or enclose”. Thus, it is unclear what is so-called “radially around”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2-11, there are many issues of lacking antecedent basis among claims 2-11.  The Applicant is strongly advised to review and correct all the lacking antecedent basis issues in all the pending claims.

In claim 1, the recitation (emphasis added): “injected fixing bars having functional pins formed in a single piece; a bar and two or more functional pins” is indefinite.  It is unclear structurally and operationally how do the recited “a bar” and the recited “two or more functional pins” relate to the “injected fixing bars having functional pins”.  The limitations: “injected fixing bars having functional pins formed in a single piece” are understood as plural injected fixing bars having functional pins structurally inter-connected in such a way that plural injected fixing bars with the plural functional pins are being formed in a single piece.  Then, how does the recited “a bar” structurally relate to the single piece of the plural injected fixing bars?  Also, how do “two or more functional pins” structural relate to the “functional pins” that are recited in claim 1, line 2?
Claim 2 is indefinite because claim 2 recites operational performance of the function pins.  This is improper because dependent claim(s) is/are required to provide further structural limitations of the claimed rotor that is set forth in the independent claim 1.  Also, in claim 2, the term “said functional pins” has unclear antecedent basis because there are two recitations of “functional pins” (line 2 and line 3 in claim 1).
Among claims 3-11, having the same indefinite issue the term “said functional pins” has unclear antecedent basis because there are two recitations of “functional pins” (line 2 and line 3 in claim 1).
In claims 5-8, “the fixing region” lacks antecedent basis.
In claims 6-7, “the magnets” lacks antecedent basis.
In claim 8, “the bars have a body diameter, which is smaller than or equal to the fixing diameter, thus forming a contact surface which is equal to the difference between the surface of the cross section in the region of the fixing diameter and the surface of the cross section in the region of the body diameter.” is indefinite because of the following reasons:
The term “which” does not clear set reference for an intended recited subject matter.  For non-limited example, in the phrase “the bars have a body diameter, which is smaller than or equal to the fixing diameter”, does the term “which” refers to “diameter” or “the bars”?  
In the phrase “the bars have a body diameter”, it is unclear how does the recited “the bars” (i.e. plural bars) in claim 8 structurally relate to “a bar” (i.e. a single bar) and “a single piece” (formed of injected fixing bars having functional pins), as in claim 1.
Also, in claim 8, the following terms lack antecedent basis: “the bars”
 the “the bars” lacks antecedent basis (i.e. claim 1 recites “a bar”, i.e. single bar); “the difference” “the surface”, “the cross section”, “the region”.  Within one claim, there are several antecedent basis lacking issues.  
Claim 9 is indefinite because of the following reasons:  
The recitation: “said bar completely fills the channels” is unclear.  How can a single bar fills plural channels (i.e. “said bar” is “a single bar” since written in singular form, while “channels” is understood as a plurality of channels since written in plural form)?  Also, “the channels” lacks antecedent basis.
The recitation: “the alignment of perimeter holes of plates from a package of plates of the rotor” is indefinite because is unclear the recited “plates” and “a package of plates” are the same “one or more packages of plates” introduced in claim 1 or not.  If yes, then clear antecedent basis must be used.  If not, how do plates” and “a package of plates” (in claim 9) structurally and/or functionally relate to “one or more packages of plates” in claim 1.  Also, the term “the alignment” lacks antecedent basis. 
In claims10-11, it is unclear “the plates from the package of plates” are the same “one or more packages of plates” introduced in claim 1 or not.  Also, “the plates” and “the package” have insufficient or lack antecedent basis.  Also, “the faces” (claim 10) and “the perimeter holes” (claim 11) lack antecedent basis.
Other claims included herein due to their dependencies from the above rejected claims.

MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
The above are but a few specific examples of indefinite and functional or operational language used throughout claims 1-11, and are only intended to illustrate the extensive revision required to overcome the rejection under 35 USC 112(b).  The above mentioned corrections, therefore, are in no way a complete and thorough listing of every indefinite and functional or operational language used throughout this claim.  The Applicant is required to revise all of the claims completely, and not just correct the indefinite and functional or operational languages mentioned.
It has been held that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim” (see In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) emphasis added).  In this instant case the claims are difficult to interpreted in light of the spec because the spec itself having unclear detailed description (see the above Spec Objection for explanations).  The Applicant is required to revise the spec accordingly for clear detailed description of the invention.
Given the Spec unclear description, and the 35 USC 112 deficiencies set forth above; thus, there are a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims in light of the spec.  Therefore, it would not be proper to reject claim 1-11 and 15 on the basis of prior art.  Therefore, no prior-art related rejection based on the prior art is given at this point of prosecution.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834